EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Crockatt (Registration Number 74,366) on 05/07/2021 and Mr. Carl Pellegrini (Registration Number 40,766).
The application has been amended as follows: 
Replace the Title with “OPTICAL NETWORK CONTROL DEVICES AND OPTICAL PATH SETTING METHOD.”
Amend the claims as indicated in the “Proposed Examiner’s Amendment” labeled “Requested OK TO ENTER: /O.J.G/.”
Allowable Subject Matter
Claims 1-2, 4-13, 15-17, 19-21 (renumbered as claims 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment overcomes the previous U.S.C. 112 rejections, as a computer is a structural component comprising parts as is known in the art.  The term “computer” is given patentable weight anywhere it is claimed, and U.S.C. 112(f) is not invoked in any of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.